

Exhibit 10.38
INDEMNIFICATION AGREEMENT
This Indemnification Agreement is dated as of ______ (this “Agreement”) and is
between Denali Holding Inc., a Delaware corporation (the “Company”), and
__________ (“Indemnitee”).
WHEREAS, Indemnitee is a director and/or officer of the Company and may also
serve as a director, executive officer, employee, consultant, fiduciary or agent
(collectively, the “Indemnifiable Positions”) of other corporations, limited
liability companies, partnerships, joint ventures, trusts, employee benefit
plans or other enterprises controlled by the Company (collectively, the
“Controlled Entities”);
WHEREAS, in order to induce Indemnitee to continue to serve as a director and/or
executive officer of the Company and/or in other Indemnifiable Positions of the
Controlled Entities, the Company wishes to provide for the indemnification of,
and the advancement of Expenses (as defined herein) to, Indemnitee to the
maximum extent permitted by law;
WHEREAS, the certificate of incorporation of the Company (the “Charter”)
provides for the indemnification of the Company’s directors and officers to the
fullest extent permitted under the Delaware General Corporation Law (the
“DGCL”); and
WHEREAS, the Company and Indemnitee desire to enter into this Agreement to set
forth their agreement regarding indemnification and the advancement of Expenses
and to clarify the priority of the indemnification and advancement of Expenses
with respect to certain Jointly Indemnifiable Claims (as defined herein).
NOW, THEREFORE, in consideration of Indemnitee’s service or continued service to
the Company and/or the Controlled Entities and the covenants and agreements set
forth below, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows.
Section 1.    Indemnification.
To the fullest extent permitted by the DGCL:
(a)    The Company shall indemnify Indemnitee if Indemnitee was or is made or is
threatened to be made a party to, or is otherwise involved in, as a witness or
otherwise, any threatened, pending or completed Action, Suit or Proceeding
(brought in the right of the Company or otherwise), whether civil, criminal,
administrative or investigative and whether formal or informal, including
appeals.
(b)    The indemnification provided by this Section 1 shall be from and against
all loss and liability suffered and Expenses (including attorneys’ fees),
Judgments, Fines and Amounts Paid in Settlement actually and reasonably incurred
by or on behalf of Indemnitee in connection with such Action, Suit or
Proceeding, including any appeals.


1

--------------------------------------------------------------------------------




Section 2.    Payment of Expenses. To the fullest extent permitted by the DGCL,
Expenses (including attorneys’ fees) incurred by Indemnitee in appearing at,
participating in or defending any Action, Suit or Proceeding or in connection
with an enforcement action as contemplated by Section 3(d), shall be paid by the
Company in advance of the final disposition of such Action, Suit or Proceeding
or such enforcement action within 15 days after receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances from
time to time. The Indemnitee hereby undertakes to repay any amounts advanced
(without interest) to the extent that it is ultimately determined that
Indemnitee is not entitled under this Agreement to be indemnified by the Company
in respect of such Action, Suit or Proceeding or such enforcement action as
contemplated by Section 3(d). No other form of undertaking shall be required of
Indemnitee other than the execution of this Agreement. This Section 2 shall be
subject to Section 3(a) and shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 6(a).
Section 3.    Procedure for Indemnification; Notification and Defense of Claim.
(a)    Promptly after receipt by Indemnitee of actual notice of the commencement
of any Action, Suit or Proceeding, Indemnitee shall, if a claim in respect
thereof is to be made or could be made against the Company hereunder, notify the
Company in writing of the commencement thereof. The failure to promptly notify
the Company of the commencement of the Action, Suit or Proceeding, or of
Indemnitee’s request for indemnification, will not relieve the Company from any
liability that it may have to Indemnitee hereunder, except to the extent the
Company is actually and materially prejudiced (through the forfeiture of
substantive rights or defenses) in its defense of such Action, Suit or
Proceeding as a result of such failure. With respect to any Action, Suit or
Proceeding of which the Company is so notified as provided in this Agreement,
the Company shall, subject to the last two sentences of this paragraph and
subject to the Company’s prior determination pursuant to Section 3(c) to grant
Indemnitee’s indemnification request with respect to such Action, Suit or
Proceeding prior to the final disposition of such Action, Suit or Proceeding or
such enforcement action, be entitled to assume the defense of such Action, Suit
or Proceeding, with counsel reasonably acceptable to Indemnitee (which
acceptance shall not be unreasonably withheld or delayed), upon the delivery to
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any subsequently-incurred fees of separate counsel engaged by or
on behalf of Indemnitee with respect to the same Action, Suit or Proceeding
unless the Company does not continue to retain such counsel to defend such
Action, Suit or Proceeding. Notwithstanding the foregoing, if Indemnitee, based
on the advice of his or her counsel, shall have reasonably concluded that, in
the conduct of any such defense, there is or is reasonably likely to be a
conflict of interest or position between the Company and Indemnitee with respect
to a significant issue, then the Company will not be entitled, without the
written consent of Indemnitee, to assume such defense. In addition, the Company
will not be entitled, without the written consent of Indemnitee, to assume the
defense of any claim brought by or in the right of the Company.
(b)    To obtain indemnification under this Agreement, upon final disposition of
such Action, Suit or Proceeding or such enforcement action, in each case,
contemplated in Section 1, Indemnitee shall submit to the Company a written
request therefor including such documentation


2

--------------------------------------------------------------------------------




and information as is reasonably available to Indemnitee and, to the extent
available, such documentation and information as is reasonably necessary to
enable the Company to determine whether and to what extent Indemnitee is
entitled to indemnification. In addition, Indemnitee shall reasonably cooperate
with the Company and shall give the Company such additional information as the
Company may reasonably require.
(c)    The determination whether to grant Indemnitee’s indemnification request
shall be made promptly and in any event within 30 days following the Company’s
receipt of a request for indemnification in accordance with Section 3(a) (the
“Indemnity Review Period”). Prior to final disposition of the Action, Suit or
Proceeding or enforcement action in respect of which the indemnification request
is made, if (i) the Company’s determination of whether to grant Indemnitee’s
indemnification request shall not have been made within the Indemnity Review
Period or (ii) the Company denies the Indemnitee’s indemnification request
during the Indemnity Review Period, then, in each case, the indemnification
request shall be deemed to have been denied and the Indemnitee shall not be
entitled to such indemnification during the pendency of such Action, Suit or
Proceeding or enforcement action, without prejudice to any subsequent
indemnification request made by the Indemnitee following final disposition of
such Action, Suit or Proceeding or such enforcement action in respect of such
Action, Suit or Proceeding or such enforcement action. Following final
disposition of the Action, Suit or Proceeding or enforcement action in respect
of which the indemnification request is made, if the Company’s determination of
whether to grant Indemnitee’s indemnification request shall not have been made
within the Indemnity Review Period, then the requisite determination of
entitlement to indemnification shall, subject to Section 6, nonetheless be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law. If the Company
determines that Indemnitee is entitled to such indemnification within the
Indemnity Review Period, the Company will make payments to Indemnitee of any
indemnifiable amounts pursuant to Section 1, in each case within 30 days
following any payment request from Indemnitee (for any such payment request, the
applicable “Payment Request Period”).
(d)    In the event that (i) the Company determines in accordance with this
Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Company denies a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within the Indemnity Review Period, (iii) payment of any
indemnifiable amounts pursuant to Section 1 is not made by the Company within
the applicable Payment Request Period, (iv) advancement of Expenses is not
timely made in accordance with Section 2, or (v) the Company or any other person
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, the Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication in any court of competent jurisdiction of his or her entitlement
to such indemnification or advancement of Expenses. To the extent not already
advanced pursuant to Section 2, Indemnitee’s Expenses (including attorneys’
fees) incurred in connection with successfully establishing Indemnitee’s right
to indemnification or advancement of Expenses, in whole or in part, in any such
proceeding or otherwise shall also be


3

--------------------------------------------------------------------------------




indemnified by the Company; provided that to the extent Indemnitee is successful
in part and unsuccessful in part in establishing Indemnitee’s right to
indemnification or advancement of Expenses hereunder, Indemnitee shall be
entitled to partial indemnification of Expenses in accordance with Section 20.
(e)    Indemnitee shall be presumed to be entitled to advancement of Expenses
and, following final disposition of the Action, Suit or Proceeding or
enforcement action in respect of which the indemnification request is made, to
indemnification, in each case, under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be. The Company shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of Expenses unless the Company
overcomes such presumption by clear and convincing evidence. Neither the failure
of the Company to have made a determination prior to the commencement of any
action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
Section 4.    Insurance and Subrogation.
(a)    To the extent the Company maintains a policy or policies of insurance
providing directors’ and officers’ liability insurance, Indemnitee shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage provided to any other director or officer of
the Company. If, at the time the Company receives from Indemnitee any notice of
the commencement of an Action, Suit or Proceeding, the Company has such
insurance in effect which would reasonably be expected to cover such Action,
Suit or Proceeding, the Company shall give prompt notice of the commencement of
such Action, Suit or Proceeding to the insurers in accordance with the
procedures set forth in such policy or policies. The Company shall thereafter
take all necessary or reasonably desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Action, Suit or
Proceeding in accordance with the terms of such policy or policies.
(b)    Subject to Section 9(b), in the event of any payment by the Company under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee with respect to any insurance
policy. Indemnitee shall execute all papers reasonably required and take all
action reasonably necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to effectively bring suit to
enforce such rights in accordance with the terms of such insurance policy. The
Company shall pay or reimburse all Expenses incurred by Indemnitee in connection
with such subrogation.
(c)    Subject to Section 9(b), the Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, Judgments, Fines and Amounts Paid in Settlement,
and ERISA excise taxes or penalties) if and to the extent that Indemnitee has
otherwise actually received such payment under this Agreement or any insurance
policy, contract, agreement or otherwise.


4

--------------------------------------------------------------------------------




Section 5.    Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:
(a)    The term “Action, Suit or Proceeding” shall be broadly construed and
shall include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, arbitration,
investigation, inquiry, alternative dispute mechanism or proceeding, whether
civil (including intentional and unintentional tort claims), criminal,
administrative or investigative, in each case, by reason of the service of
Indemnitee as a director and/or officer of the Company and/or in other
Indemnifiable Positions of the Controlled Entities, or by reason of any action
alleged to have been taken or omitted in any such capacity, and whether pursuant
to any alleged breach of any fiduciary duty owed by, or failure to meet any
standard of care applicable to, any such Indemnitee in respect of the Company or
any Controlled Entity, or otherwise.
(b)    The term “Expenses” shall include all out-of-pocket costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements), in each case, actually and reasonably incurred by or on
behalf of Indemnitee in connection with either the investigation, defense or
appeal of an Action, Suit or Proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise incurred in connection with a
claim that is indemnifiable hereunder.
(c)    The term “Judgments, Fines and Amounts Paid in Settlement” shall be
broadly construed and shall mean any direct or indirect payments of any type or
nature whatsoever owing or paid in connection with an Action, Suit or
Proceeding, including without limitation, all judgments, awards, fines,
penalties and amounts in settlement, as well as any penalties or excise taxes
assessed on a person with respect to an employee benefit plan.
Section 6.    Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Company shall not be obligated pursuant to this
Agreement:
(a)    Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to any threatened, pending or completed claim, action,
suit, arbitration, investigation, inquiry, alternative dispute mechanism or
proceeding, whether civil (including intentional and unintentional tort claims),
criminal, administrative or investigative, however denominated, initiated or
brought voluntarily by Indemnitee whether by way of defense, counterclaim or
cross claim or otherwise, other than (i) an action brought to establish or
enforce a right to indemnification or advancement of Expenses under this
Agreement (which shall be governed by the provisions of Section 6(b) of this
Agreement), a claim, action, suit, arbitration, investigation, inquiry,
alternative dispute mechanism or proceeding that was authorized or consented to
by the Board of Directors of the Company, it being understood and agreed that
such authorization or consent shall not be unreasonably withheld in connection
with any compulsory counterclaim brought by Indemnitee in response to an Action,
Suit or Proceeding otherwise indemnifiable under this Agreement or (ii) as
otherwise required under the DGCL.
(b)    Action for Indemnification. To indemnify Indemnitee for any Expenses
incurred by Indemnitee with respect to an action instituted by Indemnitee to
enforce or interpret this Agreement


5

--------------------------------------------------------------------------------




if Indemnitee is not successful in such enforcement action in establishing
Indemnitee’s right, in whole or in part, to indemnification or advancement of
Expenses hereunder; provided that to the extent Indemnitee is successful in part
and unsuccessful in part in establishing Indemnitee’s right to indemnification
or advancement of Expenses hereunder, Indemnitee shall be entitled to partial
indemnification of Expenses in accordance with Section 20.
(c)    Section 16(b) Matters. To indemnify Indemnitee on account of any Action,
Suit or Proceeding in which judgment is rendered against Indemnitee for
disgorgement of profits made from the purchase or sale by Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended (excluding any purchase or sale
deemed to be made in connection with any merger, consolidation, reorganization
or other transaction undertaken by the Company).
(d)    Fraud or Willful Misconduct. To indemnify Indemnitee on account of
conduct by Indemnitee where such conduct has been determined to have been
knowingly fraudulent or constitute willful misconduct by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing. For the avoidance of doubt, each of the Company and
Indemnitee acknowledge and agree that any actions or omissions by Indemnitee
that are permitted by Section 6.2 of that Certain Sponsor Stockholders
Agreement, dated October, 29, 2013, by and among the Company and the investors
signatory thereto, and that do not otherwise constitute willful misconduct shall
not be considered willful misconduct for purposes of this Agreement.
(e)    Prohibited by Law. To indemnify Indemnitee in any circumstance where such
indemnification has been determined to be prohibited by law by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing.
(f)    Unauthorized Settlement. To indemnify Indemnitee for any amounts paid in
settlement of any Action, Suit or Proceeding without the Company’s prior written
consent; provided that the Company will not unreasonably withhold or delay its
consent to any proposed settlement.
Section 7.    Certain Settlement Provisions. The Company shall be permitted to
settle any Action, Suit or Proceeding, except that it shall not settle any
Action, Suit or Proceeding in any manner that would impose any penalty (unless
the only penalty imposed is a monetary payment that will be paid in full by the
Company (or its insurers)) or limitations or constitute any admission of
wrongdoing or which may compromise, or may adversely affect, the defense of the
Indemnitee in any other Action, Suit or Proceeding, whether civil or criminal,
without Indemnitee’s prior written consent. Indemnitee will not unreasonably
withhold or delay his or, her consent to any proposed settlement.
Section 8.    Savings Clause. If any provision or provisions (or portion
thereof) of this Agreement shall be invalidated on any ground by any court of
competent jurisdiction, then the Company shall nevertheless indemnify Indemnitee
if Indemnitee was or is made or is threatened to be made a party


6

--------------------------------------------------------------------------------




or is otherwise involved in any threatened, pending or completed Action, Suit or
Proceeding (brought in the right of the Company or otherwise), whether civil,
criminal, administrative or investigative and whether formal or informal,
including appeals, from and against all loss and liability suffered and Expenses
(including attorneys’ fees), Judgments, Fines and Amounts Paid in Settlement
actually and reasonably incurred by or on behalf of Indemnitee in connection
with such Action, Suit or Proceeding, including any appeals, to the fullest
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated.
Section 9.    Contribution/Jointly Indemnifiable Claims.
(a)    In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Company shall, to the fullest extent permitted by law,
contribute to the payment of all of Indemnitee’s loss and liability suffered and
Expenses (including attorneys’ fees), Judgments, Fines and Amounts Paid in
Settlement actually and reasonably incurred by or on behalf of Indemnitee in
connection with any Action, Suit or Proceeding, including any appeals, in an
amount that is just and equitable in the circumstances; provided, that, without
limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to any limitation on
indemnification set forth in Section 4(c), 6, or 7 hereof.
(b)    Given that certain Jointly Indemnifiable Claims by reason of the service
of Indemnitee as a director of the Company and/or in other Indemnifiable
Positions of the Controlled Entities, or by reason of any action alleged to have
been taken or omitted in any such capacity, the Company acknowledges and agrees
that the Company shall, and to the extent applicable shall cause the Controlled
Entities to, be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification or advancement of Expenses in
connection with any such Jointly Indemnifiable Claim, pursuant to and in
accordance with (as applicable) the terms of (i) the DGCL, (ii) the Charter,
(iii) this Agreement, (iv) any other agreement between the Company or any
Controlled Entity and the Indemnitee pursuant to which the Indemnitee is
indemnified, (v) the laws of the jurisdiction of incorporation or organization
of any Controlled Entity and/or (vi) the certificate of incorporation,
certificate of organization, bylaws, partnership agreement, operating agreement,
certificate of formation, certificate of limited partnership or other
organizational or governing documents of any Controlled Entity ((i) through
(vii) collectively, the “Indemnification Sources”), irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-Related Entities. Under no
circumstance shall the Company or any Controlled Entity be entitled to any right
of subrogation or contribution by the Indemnitee-Related Entities and no right
of advancement or recovery the Indemnitee may have from the Indemnitee-Related
Entities shall reduce or otherwise alter the rights of the Indemnitee or the
obligations of the Company or any Controlled Entity under the Indemnification
Sources. In the event that any of the Indemnitee-Related Entities shall make any
payment to the Indemnitee in respect of indemnification or advancement of
Expenses with respect to any Jointly Indemnifiable Claim, (i) the Company shall,
and to the extent applicable shall cause the Controlled Entities to, reimburse
the Indemnitee-Related Entity making such payment to the extent of such payment
promptly upon written demand from such Indemnitee-Related Entity, (ii) to the
extent not previously and fully reimbursed by the Company and/or any Controlled
Entity


7

--------------------------------------------------------------------------------




pursuant to clause (i), the Indemnitee-Related Entity making such payment shall
be subrogated to the extent of the outstanding balance of such payment to all of
the rights of recovery of the Indemnitee against the Company and/or any
Controlled Entity or under any insurance policy, as applicable, and (iii)
Indemnitee and the Company and, as applicable, any Controlled Entity shall
execute all papers reasonably required and shall do all things that may be
reasonably necessary to secure such rights, including the execution of such
documents as may be necessary to enable the Indemnitee-Related Entities
effectively to bring suit to enforce such rights. The Company and Indemnitee
agree that each of the Indemnitee-Related Entities shall be third-party
beneficiaries with respect to this Section 9(b), entitled to enforce this
Section 9(b) as though each such Indemnitee-Related Entity were a party to this
Agreement. The Company shall cause each of the Controlled Entities to perform
the terms and obligations of this Section 9(b) as though each such Controlled
Entity was a party to this Agreement. For purposes of this Section 9(b), the
following terms shall have the following meanings:
(i)    The term “Indemnitee-Related Entities” means any company, corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise (other than the Company, any Controlled Entity or the
insurer under and pursuant to an insurance policy of the Company or any
Controlled Entity) from whom an Indemnitee may be entitled to indemnification or
advancement of Expenses with respect to which, in whole or in part, the Company
or any Controlled Entity may also have an indemnification or advancement
obligation.
(ii)    The term “Jointly Indemnifiable Claims” shall be broadly construed and
shall include, without limitation, any Action, Suit or Proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of Expenses from
both (i) the Company and/or any Controlled Entity pursuant to the
Indemnification Sources, on the one hand, and (ii) any Indemnitee-Related Entity
pursuant to any other agreement between any Indemnitee-Related Entity and the
Indemnitee pursuant to which the Indemnitee is indemnified, the laws of the
jurisdiction of incorporation or organization of any Indemnitee-Related Entity
and/or the certificate of incorporation, certificate of organization, bylaws,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or other organizational or governing
documents of any Indemnitee-Related Entity, on the other hand.
Section 10.    Form and Delivery of Communications. All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand, upon receipt
by the party to whom said notice or other communication shall have been
directed, (b)mailed by certified or registered mail with postage prepaid, on the
third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier, one day after deposit with such courier and with
written verification of receipt or (d) sent by email or facsimile transmission,
with receipt of oral confirmation that such transmission has been received.
Addresses for notice to either party are shown on the signature page of this
Agreement, or as subsequently modified by written notice.


8

--------------------------------------------------------------------------------




Section 11.    Nonexclusivity. The provisions for indemnification and
advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, in any court in which a proceeding is brought, other agreements or
otherwise, and Indemnitee’s rights hereunder shall inure to the benefit of the
heirs, executors and administrators of Indemnitee. No amendment or alteration of
the Charter or the Company’s bylaws or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.
Section 12.    No Construction as Employment Agreement; Duration of Agreement.
Nothing contained herein shall be construed as giving Indemnitee any right to be
retained as a director and/or officer of the Company or in other Indemnifiable
Positions of the Controlled Entities or in the employ of the Company or any of
the Controlled Entities. For the avoidance of doubt, the indemnification and
advancement of Expenses provided under this Agreement shall continue as to the
Indemnitee even though he may have ceased to be a director and/or officer of the
Company and/or in other Indemnifiable Positions of the Controlled Entities.
Section 13.    Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by the DGCL notwithstanding that such indemnification may not be specifically
authorized by the Charter or the Company’s bylaws, or by statute as of the date
hereof. In the event of any change after the date of this Agreement in any
applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its board of directors or an officer,
employee, consultant, fiduciary or agent, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits afforded by
such change. In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors or an officer, employee, consultant, fiduciary or agent, such
change, to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.
Section 14.    Entire Agreement. Without limiting any of the rights of
Indemnitee under the Charter and/or the Company’s bylaws, this Agreement and the
documents expressly referred to herein constitute the entire agreement between
the parties hereto with respect to the matters covered hereby, and any other
prior or contemporaneous oral or written understandings or agreements with
respect to the matters covered hereby are expressly superseded by this
Agreement.
Section 15.    Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
For the avoidance of doubt, this Agreement may not be terminated by the Company
without Indemnitee’s prior written consent.
Section 16.    Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
spouses, heirs, executors, administrators and legal representatives. The Company
shall require and cause any direct or indirect successor (whether by purchase,
merger,


9

--------------------------------------------------------------------------------




consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
Section 17.    Service of Process and Venue. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
Section 18.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.
Section 19.    Injunctive Relief. The parties hereto agree that each party
hereto may enforce this Agreement by seeking specific performance hereof,
without any necessity of showing irreparable harm or posting a bond, which
requirements are hereby waived, and that by seeking specific performance,
Indemnitee shall not be precluded from seeking or obtaining any other relief to
which he or she may be entitled.
Section 20.    Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of loss and liability suffered and Expenses (including attorneys’ fees),
Judgments, Fines and Amounts Paid in Settlement actually and reasonably incurred
by or on behalf of Indemnitee in connection with an Action, Suit or Proceeding,
including any appeals, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such amounts
otherwise payable hereunder.
Section 21.    Mutual Acknowledgement. Both the Company and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers, employees,
consultants, fiduciaries or agents under this Agreement or otherwise. Indemnitee
understands and acknowledges that the Company may be required to submit the
question of indemnification to a court in certain circumstances for a
determination of the Company’s right, under public policy, to indemnify
Indemnitee.
Section 22.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and


10

--------------------------------------------------------------------------------




the same instrument, notwithstanding that both parties are not signatories to
the original or same counterpart.
Section 23.    Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
This Indemnification Agreement has been duly executed and delivered to be
effective as of the date stated above.
DELL TECHNOLOGIES






By:                        
Name:
Title:


Address: One Dell Way, Round Rock, Texas 78682




INDEMNITEE:




                        
 


Address:




















[Indemnification Agreement]


11